Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 6, 2022 has been fully considered and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taverner et al. (US 2019/0212516 A1) in view of Nilsson (5,029,974) further in view of Cook et al. (US 2019/0113703 A1).
Regarding claim 1, Taverner discloses a logging optical-fiber duct cable (200 in Figs. 2A-2C, see abstract), comprising at least one armor tube (204, see paragraph 0030); an optical fiber protective tube (206) is arranged in each armor tube; a filling layer (paragraph 0036) is arranged in a space between the optical fiber protective tube 
Still regarding claim 1, Taverner teaches the claimed invention except for an external encapsulation layer.  Nilsson discloses an optical cable (50 in Figs. 3-4) comprising an external encapsulation layer (64) over at least one armor tube (58) and optical fibers (54) within said tube; wherein the encapsulation layer is further provided with reinforcing ribs (62), and the reinforcing ribs are not in contact with the armor tube in Figs. 3-4.  Since both of the inventions relate to optical cables, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an external encapsulation layer with reinforcing ribs as disclosed by Nilsson in the cable of Taverner for the purpose of providing additional support and protection.  
Still regarding claim 1, the proposed combination of Taverner and Nilsson teaches the claimed invention except for the material of the encapsulation layer.  Cook discloses an optical cable (100 in Fig. 1) comprising an external encapsulation layer (115) surrounding optical fibers (120); wherein the encapsulation layer is made from polypropylene (PP) or polyvinylidene fluoride (PVDF) in paragraph 0026.  Since all of the inventions relate to optical cables, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an external encapsulation layer made from the claimed materials as disclosed by Cook in the cable of the proposed combination of Taverner and Nilsson for the purpose of protecting the cable from the environment while providing sufficient strength and structural support.


Regarding claim 4, the proposed combination of Taverner, Nilsson and Cook teaches the claimed invention except for the material of the protective tube.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the protective tube from the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, Taverner discloses the optical fiber comprises a high temperature coating (210, see paragraph 0037); at least one core (paragraph 0039) is arranged in the high temperature coating; each core is coated with a cladding (paragraph 0039).  The proposed combination of Taverner, Nilsson and Cook teaches the claimed invention except for the material of the cladding.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cladding from a quartz material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claims 8-12 and 14-20, Applicant is claiming the product including the process of making the optical fiber duct cable, and therefore are of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form in claims 1, 3-5 and 7 from which every one of claims 8-12 and 14-20 depend.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.  As such no weight is given to the process steps recited in claims 8-20.  

Response to Arguments
Applicant's arguments, see pages 10-12, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 8, 2022